DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 04/11/2022.
Claims 1, 15-17, 19-21 and 26 are amended. 
No claims are new. 
Claims 1-26 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 14-15, 17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) [previously cited] in view of Long (US 2010/0179530 A1).
Re. claim 1 and 26, Steinke teaches a method of treating a passageway within a body wherein the passageway has an inner circumference (abstract), the method comprising: 
positioning a plurality of electrodes within the passageway so that the plurality of electrodes spans the inner circumference of the passageway (paragraph 0090 – catheter 12 is positioned within the lumen of a blood vessel for expandable structure 26 to fit; figures 10A-10E); 
creating a first treatment area along a first portion of the inner circumference of the passageway by providing pulsed electric field energy to at least one of the plurality of electrodes so as to prioritize energy delivery through the at least one of the plurality of electrodes to the first treatment area (figures 10A-10E, electrodes 50 surrounding expandable structure 26); and 
creating at least one additional treatment area along at least one additional portion of the inner circumference of the passageway by providing pulsed electric field energy to at least one of the plurality of electrodes so as to prioritize energy delivery through the at least one of the plurality of electrodes to the at least one additional treatment area (figures 28C-28D, switches control which electrodes are energized, allowing for electrodes 50 encircling expandable structure 26 to select which electrodes to activate to create additional treatment areas, paragraph 0111), wherein the first portion and the at least one additional portion extends along the inner circumference so as to create a functionally continuous treatment area spanning the inner circumference/so as to create a balanced treatment area (figures 10A-10E).
Steinke does not explicitly disclose the energy delivery through the at least one of the plurality of electrodes to the first treatment area so as to destroy at least a portion of cells within a cellular matrix along the first treatment area without destroying the cellular matrix along the first treatment area, but Long discloses an inflatable balloon catheter with electrode portion 602 configured to deliver “electrical pulses to the tissue within the internal walls of the cavity”, as disclosed in paragraph 0077 and shown in figures 13A-13B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Steinke to try the known technique of delivering electric pulses (as opposed to the thermal energy used by Steinke) as taught by Long in order to stimulate a target region of interest. 

Re. claim 4, Steinke further teaches wherein the functionally continuous treatment area comprises a transmural lesion (paragraph 0069 – “also provide particular advantages for treatment of vulnerable plaques or blood vessels in which vulnerable plaque is a concern. Such vulnerable plaques may comprise eccentric lesions…” paragraph 0100 - describes treatment area in injured tissue lesions).  

Re. claim 8, Steinke further teaches wherein the pulsed electric field energy is biphasic (paragraph 0133 – phase-array is used to direct or steer an electromagnetic signal in a desired direction, allowing for biphasic waves traveling between electrodes).

Re. claim 14, Steinke further teaches wherein the pulsed electric field energy is delivered in a monopolar arrangement (paragraph 0019 – electrodes may have a single or plurality of monopolar electrodes).  

Re. claim 15, Steinke further teaches wherein the at least one additional portion comprise two to seven additional portions (figures 10A-10E, up to 8 electrode portions are shown surrounding the expandable structure 26).  

Re. claim 17, Steinke further teaches wherein the first treatment area and the at least one additional treatment area overlap (figures 10A-10E, electrodes above one another creates overlapping configuration surrounding the expandable structure 26; figure 32B-32C, spiral configuration allows electrodes to overlap).  

Re. claim 18-20, Steinke further teaches wherein creating the first treatment area comprises providing the pulsed electric field energy to the first treatment area in a plurality of phases, wherein creating the at least one additional treatment area comprise providing the pulsed electric field energy to the at least one additional treatment area in a plurality of differing phases, wherein the plurality of phases and the plurality of differing phases do not coincide and wherein the plurality of phases and the plurality of differing phases form a repetitive pattern (paragraph 0133-0134 – phase-array is used to direct/steer/control an electromagnetic signal in a desired direction to create a plurality of adjustable phases among adjacent electrodes).

Re. claim 23, Steinke further teaches wherein the plurality of electrodes comprise a plurality of electrodes mounted on or imbedded in an expandable member, wherein positioning the plurality of electrodes comprises expanding the expandable member (figures 10A-10E, electrodes 50 surrounding expandable structure 26).

Re. claim 24, Steinke further teaches wherein the plurality of electrodes comprises a plurality of wires or ribbons forming an electrode delivery body (paragraph 0082 – expandable structure 26 includes basket formed by braiding elongate wires or ribbons).

Re. claim 25, Steinke further teaches wherein the plurality of wires or ribbons forming an electrode delivery body having an expandable basket shape (paragraph 0082 – expandable structure 26 includes basket formed by braiding elongate wires or ribbons)   wherein a portion of the basket shape is insulated (paragraph 0113 – insulating coating along each strut 172, shown in figure 29G), and wherein positioning the plurality of electrodes comprises expanding the electrode delivery body (figure 29G-29H, electrodes 174 on expandable struts 172).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) in view of Long (US 2010/0179530 A1) as applied to claims above, in further view of Stewart (US 2002/0022839 A1) [previously cited].
Re. claims 2-3, Steinke/Long teaches wherein the passageway is disposed within a heart (paragraph 0005 – passageway/lumens include pulmonary obstructive material removal), but does not explicitly teach the functionally continuous treatment area comprises an electrical disconnection between a pulmonary vein and a left atrium so as to treat arrhythmia, and the passageway comprises the pulmonary vein.
Stewart teaches an electrode expandable catheter system wherein functionally continuous treatment area comprises an electrical disconnection between a pulmonary vein and a left atrium so as to treat arrhythmia (abstract – electrical isolation to treat arrhythmia; paragraph 0103 – electrical isolation of a pulmonary vein from left atrium).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known method of electrical isolation as taught by Stewart into the method of Steinke/Long in order to prevent “any undesired electrical impulse generated within the PV could not propagate into the left atrium, thereby eliminating unexpected atria contraction” (paragraph 0008).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) in view of Long (US 2010/0179530 A1) as applied to the claims above, further in view of Deem (US 2007/0025919) [previously cited]. 
Re. claim 5-6, Steinke/Long teaches all of the elements of the claimed invention as stated above but does not explicitly teach the passageway comprises an airway within a lung and the functionally continuous treatment area creates a vacancy of cell types while maintaining a cartilage layer of the airway, and wherein the cell types include epithelial cells, goblet cells and/or submucosal gland cells. 
Deem teaches an electrode balloon catheter system wherein the passageway comprises an airway within a lung and the functionally continuous treatment area creates a vacancy of cell types while maintaining a cartilage layer of the airway, wherein the cell types include epithelial cells, goblet cells and/or submucosal gland cells (paragraph 0082 – figure 8 discloses a balloon catheter used to deliver energy to the target cell walls of the lung [bronchial tissue], such as epithelial and goblet cell walls without targeting the cartilage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known method of creating a vacancy for cell types in the vessel into the method of Steinke/Long in order to concentrate stimulation/treatment into target layers of interest without damaging untreated areas.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) in view of Long (US 2010/0179530 A1) as applied to claims above, in further in view of Mayse (US 2009/0306644 A1) [previously cited]. 
Re. claim 7, Steinke/Long teaches all of the elements of the claimed invention as stated above but does not explicitly teach the functionally continuous treatment area has a depth of up to and not beyond 2.5 cm.
Mayse teaches an electrode balloon catheter system wherein the functionally continuous treatment area has a depth of up to and not beyond 2.5 cm (paragraph 0146 – figure 16 shows a graph with the horizontal axis corresponding to depth into the tissue of the airway wall from the point of contact to the electrode 2004 [balloon catheter shown in figure 15] with three curves A-C corresponding to three different power levels of RF energy delivered into the tissue, with low energy corresponding to higher depth in mm stopping at around 25 mm [2.5 cm]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting penetration limits as taught by Mayse into the method of Steinke/Long in order to concentrate stimulation/treatment into target layers of interest without damaging untreated areas.  

Claims 9-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) in view of Long (US 2010/0179530 A1) as applied to claims above, in further in view of Maor (US 2009/0247933 A1) [previously cited].
Re. claim 9-13 and 21-22, Steinke/Long  teaches all of the elements of the claimed invention as stated above but does not explicitly teach creating the first treatment area along the first portion of the inner circumference of the passageway is achieved by providing pulsed electric field energy to the at least one of the plurality of electrodes for less than or equal to 10,000 µs, less than or equal to 500 µs, for 5µs-50µs; and wherein the pulsed electric field energy is comprised of 40-500 packets, up to 10 packets; and providing maintenance pulsed electric field energy. 
Maor teaches an electrode balloon catheter system wherein creating the first treatment area along the first portion of the inner circumference of the passageway is achieved by providing pulsed electric field energy to the at least one of the plurality of electrodes for less than or equal to 10,000 µs, less than or equal to 500 µs, for 5µs-50µs; and wherein the pulsed electric field energy is comprised of 40-500 packets, up to 10 packets; and further comprising providing maintenance pulsed electric field energy to the first treatment area and/or the at least one additional treatment area in between phases, wherein the maintenance pulsed electric field energy has a lower voltage than the pulsed electric field energy, wherein the maintenance pulsed electric field energy has a voltage of less than half that of the pulsed electric field energy (paragraph 0120 – treatment protocol parameters may be set with the user generator interface 207 shown in figure 16, including number of pulses [packets or number of bursts] with pulse durations of between 20-100 µs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of trying different stimulation parameters as taught by Maor into the method of Steinke/Long in order to achieve a desired result from stimulation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2008/0161801 A1) in view of Long (US 2010/0179530 A1) as applied to claims above, in further in view of Allison (US 2016/0199131 A1) [previously cited]. 
Re. claim 16, Steinke/Long teaches all of the elements of the claimed invention as stated above but does not explicitly teach wherein the pulsed electric field energy is provided to the plurality of electrodes in a manner so that the first treatment area and the at least one additional treatment area are created in series.
Allison teaches an electrode balloon catheter system wherein the pulsed electric field energy is provided to the plurality of electrodes in a manner so that the first treatment area and the at least one additional treatment area are created in series (paragraph 0049 – electrodes in the energy delivery members is coupled to a controller controlling the switch in order to provide power to electrodes, indicating an in-series connections with a single switch).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of in-series electrodes as taught by Allison into the method of Steinke/Long in order to selectively control all electrodes for activation/deactivating stimulation.

Response to Arguments
Applicant’s arguments, filed 04/11/2022, with respect to the objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Steinke discloses a method of treating an eccentric lesion, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, figures 10A-10E disclose the catheter 12 positioned within the lumen of a blood vessel for expandable structure 26 to fit with electrodes 50 placed on the vessel wall W, satisfying the claim language of “plurality of electrodes spans the inner circumference of the passageway”, and allows for selective electrode activation using switches shown in figures 28C-28D, and as further described in paragraph 0111, to allow for selective treatment area portions as desired to stimulate within an inner lumen. In any case, applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; the addition of the reference as taught by Long (US 2010/0179530 A1) discloses the known technique of delivering electrical pulses to electrodes on an expandable balloon catheter to as to prevent coagulative necrosis, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792